Fourth Court of Appeals
                                San Antonio, Texas
                                      August 7, 2014

                                   No. 04-13-00420-CV

                  TIME WARNER, INC. and Time Warner Cable, LLC,
                                 Appellants

                                              v.

                                   Dulio GONZALEZ,
                                         Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-06770
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice


     The court has considered the Appellee's Motion for Rehearing, and the motion is
DENIED.



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court